Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 1 of 8




EXHIBIT 10
Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 2 of 8




        BREAST IMPLANT-ASSOCIATED
          ANAPLASTIC LARGE CELL
                LYMPHOMAS



                     AN EXPERTS OPINION

              The French National Cancer Institute




                                                                  1
       Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 3 of 8



                                            PREAMBLE
A first case of breast implant-associated anaplastic large cell lymphoma (BIA-ALCL) was diagnosed in
France in 2011. Specific surveillance was organized by the French Medicine Agency (ANSM), in
association with the French national network of experts LYMPHOPATH, which is in charge of
organising a confirmatory anatomopathological examination and recording the new cases of
lymphoma. In the context of the monitoring programme set up, the French health authorities analyse
the ALCL cases reported each year.

Following the notification of new cases of BIA-ALCL to ANSM, the French General Directorate of
Health asked the French National Cancer Institute (INCa) to form a group of experts in order to “(i)
analyse all the cases referred by ANSM; (ii) analyse the data from the LYMPHOPATH network and any
other available data in order to look for any other ALCL cases; (iii) determine the prevalence and
incidence of breast ALCL in women with breast implants, taking international data into account as far
as possible; (iv) to elaborate the management of women diagnosed with BIA- ALCL, and for women
with breast implants in general regarding this signal.”




                                    INCa EXPERTS OPINION
The present experts opinion was issued at a single plenary meeting held on 4 March 2015. The
opinion reports the points of consensus between experts.

Given the rarity of this disease and the limited data available, the present opinion will have to be
updated as new knowledge will be acquired on breast implant-associated anaplastic large cell
lymphomas. The interest of sharing information on this disease at European or even global level is
emphasised.

This opinion does not make any recommendations on conducting research projects. A specific
reflection is underway within INCa on this subject.




ANALYSIS OF CASES OF BREAST IMPLANT-ASSOCIATED ANAPLASTIC LARGE CELL
LYMPHOMAS

Based on data from the literature and the 18 French cases reported to ANSM and recorded in
LYMPHOPATH, the group of experts have selected the term “breast implant-associated anaplastic
large cell lymphoma” (BIA-ALCL). The expert group believes that it is a specific entity, and that it
should be incorporated into the WHO classification at its next revision, under the term “BIA-ALCL.”

There seem to be two forms, a localised form confined to the capsule, and an infiltrating form (with a
mass adjacent to the periprosthetic capsule). At the time of diagnosis, spread is generally confined to
the periprosthetic capsule. In a few cases, however, the BIA-ALCL extends beyond the capsule (stage
IIE-IV).




                                                                                                     2
       Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 4 of 8



Immunohistochemical characterisation reveals constant expression of CD30 by the tumour cells, a T
cytotoxic phenotype and, in almost all reported cases, an absence of ALK expression.

In France, a confirmatory anatomopathological examination of all lymphoma cases has been
implemented via the LYMPHOPATH national network of experts. Diagnosis of BIA-ALCL is indeed
complex, and confirmatory examination has allowed it to be established both histologically and
phenotypically in a number of cases.

Data from the literature are in agreement with data inherent to the French cases in terms of clinical
characteristics of patients and characteristics of breast implants. BIA-ALCL occurs on average
between 11 and 15 years after insertion of the first implant. However, there can be wide variations in
the length of this period (2-37 years). This disease may occur in women fitted with a breast implant
for either cosmetic purposes or as part of breast reconstruction following breast cancer. The majority
of women were found to have a macrotextured implant at a given moment of their history. This
disease is most often manifested as a periprosthetic effusion (seroma).

Short-term survival seems good for patients without mass at diagnosis, but long-term survival cannot
be estimated, given the short follow-up, for both data from the literature and French cases.
According to data from the literature, short-term survival seems less good for patients with a mass at
diagnosis. An extensive form (IIE-IV) also seems to be a poor prognostic factor.



ESTIMATION OF THE RISK OF OCCURRENCE OF BIA-ALCL

There is a clearly established link between the occurrence of this disease and the presence of a
breast implant. The group emphasises that the frequency of this complication is, however, very low.

Due to the difficulty of determining the number of women with breast implants, and the potential
under-notification of BIA-ALCL cases, estimation of the risk of its occurrence can be only very
approximate. By accepting a large number of assumptions, an estimate of the cumulative incidence
over a period of 6 years can be proposed; this would be of the order of 1 to 2 per 100,000 women-
years. In other words, one to two women per 10,000 with a breast implant over a period of ten years
could develop BIA-ALCL, provided that all the assumptions, which are still difficult to assess at this
time, are valid.

The number of cases is too low to formally identify other risk factors associated with the occurrence
of this disease, than the presence of a breast implant.

The published data are subject to many biases. Furthermore, there are many missing data, both from
the literature and from the French cases. Nevertheless, given the data presented, the group of
experts judges that it is necessary to explore the potential association between macrotexturing of
the implant and the occurrence of BIA-ALCL.

In light of these data, it is not recommended that preventive explantation be offered to women with
a breast implant, regardless of type, because of the risk of BIA-ALCL.




                                                                                                    3
       Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 5 of 8



MANAGEMENT OF WOMEN WITH BREAST IMPLANTS WHO ARE SUSPECTED OF HAVING
BIA-ALCL

Where there are functional or physical signs (effusion, swelling, pain, inflammation, mass, ulceration,
change in general condition), particularly far of the post-operative time in a woman with a breast
implant, the diagnosis of BIA-ALCL should be considered. It is recommended that an ultrasound be
carried out as a first-line test for effusion around the implant, a mass, or capsular thickening, and to
explore the lymph nodes. If this examination is not helpful, an MRI is recommended as a second-line
test.

Diagnosis of BIA-ALCL is established by the pathologist and following a confirmatory
anatomopathological examination by the LYMPHOPATH national network of experts.

If an effusion is seen on imaging, fine needle aspiration should be carried out. When a mass and/or
satellite adenopathy is discovered, specimens are required for cytology and histology (biopsy, fine
needle aspiration).

Cytological analysis of fine needle aspirate and anatomopathological analysis of the biopsy are
required. An immunophenotypic and molecular study should always complete the morphological
analysis of liquid or tissue specimens.

In the event of a capsulectomy (removal of the capsule) or capsulotomy (opening of the capsule), any
suspicious lesions (particularly where there are signs of inflammation) or any effusion should be
analysed by the pathologist.

In the event of an anatomopathological lymphoma diagnosis or where there is any doubt, the
specimen should be sent to the LYMPHOPATH network for a confirmatory examination as a matter of
routine.



MANAGEMENT OF WOMEN WITH BIA-ALCL DIAGNOSIS

Following confirmation of the anatomopathological diagnosis by confirmatory examination via the
LYMPHOPATH network, the patient should be referred to a haematologist who will assess the extent
of the lymphoma.

As part of medical device vigilance, it is compulsory for health professionals to notify ANSM of the
occurrence of a case of BIA-ALCL.

The course of action should be discussed at a “Multidisciplinary Consultative Meeting”. The
establishment of a national “Multidisciplinary Consultative Meeting” specialising in the care of BIA-
ALCL is recommended by the expert group.

Regardless of the extent of disease at diagnosis, a complete capsulectomy should be carried out, in
an authorised centre for the surgical treatment of cancers. Where appropriate, a contralateral
explantation is performed, and it is recommended that a specimen be submitted for
anatomopathological testing. Reimplantation cannot be recommended, given the current knowledge




                                                                                                      4
       Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 6 of 8



on the origin and development of this disease. Any decision to reimplant should be discussed at the
Multidisciplinary Consultative Meeting on a case by case basis.

Where the disease is localised and it has been possible to perform a complete capsulectomy,
surveillance by the haematologist and surgeon is recommended. By analogy with other indolent
lymphomas, this surveillance can be carried out at 4-month intervals for the first 2 years.

When the disease is extensive (stage IIE-IV), or when it has not been possible to perform a complete
capsulectomy, treatment in addition to surgery (chemotherapy/radiotherapy) should be discussed at
a Multidisciplinary Consultative Meeting.

The group of experts recommends the establishment of a clinical registry of BIA-ALCL cases, in
association with the specialised national Multidisciplinary Consultative Meeting and the
LYMPHOPATH network.



MONITORING AND INFORMING WOMEN WITH BREAST IMPLANTS REGARDING THE RISK
OF BIA-ALCL

For women with breast implants who are free of clinical breast signs, the expert group does not
recommend particular monitoring beyond what currently exists for all women. It is recalled that all
women should have a clinical breast examination annually from the age of 25 years, and that women
eligible for the organised breast cancer screening and women with an increased risk of breast cancer
are also monitored by specific imaging (French National Authority for Health [HAS], 2014).

The health professionals responsible for this monitoring (general practitioners, surgeons, oncologists,
gynaecologists, radiologists, midwives, etc.) should be informed and made aware of the local signs
that can be associated with the occurrence of BIA-ALCL.

Information on the risk of BIA-ALCL should be incorporated into an information sheet given to
women prior to the insertion of a breast implant. Information on the clinical signs that should
prompt women to seek medical advice should be included.

Any women having a breast implant inserted should be given a card that lists the features of the
implant.




                                                                                                     5
                          Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 7 of 8



               APPENDIX 1: Care algorithm for breast implant-associated ALCL

                                                   Functional or physical signs, particularly far of
                                                             the post operative time*


                                                             Breast and lymph node
                                                             ultrasound as a first-line
                                                             test
                                                                                                           MRI as second-line test, if
                                                                                                            ultrasound unhelpful




                                              Effusion                               Mass ± satellite adenopathy ±
                                                                                               effusion

                                      Fine needle aspiration                     Biopsy and/or fine needle aspiration


                                                             Cytological analysis of fine                If primary diagnosis or suspicion of lymphoma
                                                                needle aspirate and
                                                           anatomopathological analysis of
                                                                     biopsy**
                                                                                                           Confirmatory examination by
                                                                                                              LYMPHOPATH network

                                                               Anatomopathological
                                                            confirmation of diagnosis of
                                                           breast implant-associated ALCL




                      Notification to ANSM                    Referral of the patient to a
                    (medical device vigilance)                      haematologist
                                                               Assessment of extent of
                                                                      lymphoma



                                                    Discussion at the national Multidisciplinary
                                                               Consultative Meeting




                                                                 Total capsulectomy
                  If disease is localised                     (contralateral explantation              If disease is extensive (stage II-IV)
                                                               where appropriate) in an
                                                              authorised surgical cancer
                                                                  treatment centre
                                                                                                          Complementary treatments to be
                                                                                                          discussed at national Multidisciplinary
                                                      If total capsulectomy                               Consultative Meeting
                                                      cannot be performed                                 • Surgery (mass, lymph nodes)
         Surveillance by haematologist and                                                                • Chemotherapy
                      surgeon                                                                             • Radiotherapy


*Effusion, increase in volume, pain, inflammation, mass, ulceration
**In the event of a capsulectomy (removal of capsule) or capsulotomy (opening of the capsule), any suspicious lesions (particularly where there are signs of
inflammation) and/or effusion should be analysed by the pathologist.




                                                                                                                                                         6
Case 1:18-cv-12089-CM Document 73-10 Filed 05/24/19 Page 8 of 8




                                                                  7
